Title: To George Washington from Robert Dinwiddie, 8 August 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Augst 8th 1757

the Bearer hereof Sam. Akerling has desir’d my Leave to go to see his Brothers, near the Monongahely proposing to give Security with You of his return to be here in the Octr Court; as I am a Stranger to the Evidence against him on Suspicion of being a Spy, which he sincerely denies & begs to be tried, but that cannot be ’till Octr—wherefore I refer him to You, & if You have any favorable Circumstances in his Affair, I give You Leave to allow him to go to his Brothers, giving Security for his Return by the above Time; & then the Evidence against him must be collected & sent here.
I have several Letters from Augusta, Halifax & Bedford, giving Acct that the Enemy has murder’d some of our poor People & taken 11 Captives, praying my Assistance—I have order’d out some Companies but wrote them You was to send a Detachment from the Regiment, which I hope You have done, if not, I desire You will immediately do it agreeable to what was concerted at Philada.
I expected Mr Atkin before this—we are inform’d here that there has been a great Breach & Uneasiness among the Indians, from some of them being put in Prison, but as I have no Particulars of that Affair, I hope it’s without Foundation.
By Your long Silence it’s to be expected You are in great Peace & Quietness. I remain with Respect Sir Your mo. humble Servant.

Robt Dinwiddie

